 

SSE
N DISTRICT COURT

ORTHERN DISTRICT OF TEXag
IN THE UNITED STATES DISTRICT CQURT FILED
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION MAR | 2 apn
UNITED STATES OF AMERICA § CLER
Plaintiff, § — Deputy
§ a
v. § 2:19-CR-134-Z-BR-1
§
JAMES D'ARNEL CHAMBERS §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On February 26, 2020, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced
cause. Defendant James D'arnel Chambers filed no objections to the Report and Recommendation
within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined
all relevant matters of record in the above referenced cause—including the elements of the offense,
Factual Resume, Plea Agreement, and Plea Agreement Supplement—and thereby determined that the
Report and Recommendation is correct. Therefore, the Report and Recommendation is hereby
ADOPTED by the United States District Court. Accordingly, the Court hereby FINDS that the guilty
plea of Defendant James D'arnel Chambers was knowingly and voluntarily entered; ACCEPTS the
guilty plea of Defendant James D'arnel Chambers; and ADJUDGES Defendant James D'arnel
Chambers guilty of Count One in violation of 18 U.S.C. 922(g)(1) and 924(a)(2). Sentence will be

imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, March {Z-, 2020.

 

MATTHEW J. KACBMARYK
UNITED STATES DISTRICT JUDGE
